      Case 4:17-cv-00272-SWW Document 105 Filed 01/04/21 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

PRIMERICA LIFE INSURANCE     *
COMPANY                      *
                   PLAINTIFF *
                             *
V.                           *                       CASE NO. 4:17CV00272 SWW
                             *
                             *
BETTY JO WOODALL and ILA     *
ELAINE REID                  *
                 DEFENDANTS *


                                     ORDER

      Primerica Life Insurance Company (“Primerica”) filed this interpleader

action pursuant to Rule 22 of the Federal Rules of Civil Procedure1 for resolution

of competing claims to life insurance proceeds by Betty Jo Woodall (“Betty Jo”)

and Ila Elaine Reid (“Ila Elaine”). Ila Elaine counterclaimed, charging Primerica

with breach of contract, and each party moved for summary judgment. The Court

awarded the life insurance proceeds to Ila Elaine but found that the interpleader

action was properly instituted, which shielded Primerica from liability on Ila


      1
       Federal interpleader, whether under Rule 22 or 28 U.S.C. § 1335, “[is]
designed to protect stakeholders not only from double or plural liability but also
from duality or plurality of suits, and both the statute and the rule are to be
construed liberally.” Dakota Livestock Co. v. Keim, 552 F.2d 1302, 1306 (8th Cir.
1977) (citing Gaines v. Sunray Oil Co., 539 F.2d 1136 (8th Cir. 1976) and
Underwriters at Lloyd's v. Nichols, 363 F.2d 357 (8th Cir. 1966)).

                                         1
      Case 4:17-cv-00272-SWW Document 105 Filed 01/04/21 Page 2 of 11




Elaine’s counterclaim. Ila Elaine appealed, and the Eighth Circuit remanded for a

fault determination by this Court. After careful consideration, and for reasons that

follow, the Court finds that while Primerica is not without blame in events that led

to the competing claims in this case, it did not breach equitable standards of

conduct and is not barred from the protection that interpleader affords. The Court

therefore grants summary judgment in Primerica’s favor on the counterclaim.

                             I. Factual Background2

      In 1986, Primerica issued a life insurance policy (the “Policy”) to Garvin

Reid (“Mr. Reid”), insuring his life in the face amount of $100,000. The Policy

included a spousal rider, under which Mr. Reid would receive a $50,000 payment,

if alive, upon the death of the “insured spouse,” defined as “the spouse of the

insured named in the application for this Rider.”3 When Primerica issued the

Policy, Betty Jo was named as the principal beneficiary of the life insurance

benefits, and she was also named as Mr. Reid’s spouse in the application for life

insurance and a spousal rider.4




      2
      The Court recounts the same undisputed facts cited in the Court’s summary
judgment order entered on June 3, 2019, which were not challenged on appeal.
      3
       ECF No. 1, at 23.
      4
       ECF No. 1, at 30.

                                          2
      Case 4:17-cv-00272-SWW Document 105 Filed 01/04/21 Page 3 of 11




      Mr. Reid and Betty Jo divorced in 1992, and Mr. Reid married Ila Elaine in

1993. In October 2001, Mr. Reid contacted Primerica to confirm the identity of the

Policy beneficiary, and by letter dated October 5, 2001, Primerica informed him

that Betty Jo Reid was listed as the principal beneficiary.

      In April 2002, at Mr. Reid’s request, Primerica mailed him a multipurpose

change form that contained three main sections labeled as follows: Name Change,

Transfer Ownership, and Change Beneficiary. The “Change Beneficiary” section

contained three subheadings: Principal Beneficiary, Contingent Beneficiary, and

Spouse Rider Beneficiary. Later that month, Primerica received a completed

multipurpose change form, dated April 21, 2002, signed by Mr. Reid, Ila Elaine,

and two witnesses.5 Mr. Reid had completed both the Name Change and Change

Beneficiary sections of the form. In the Name Change section, a handwritten

checkmark appeared beside the preprinted selection “Insured Spouse.” “Betty

Reid” was written on a line reserved for “Prior Name,” “Ila Elaine Reid” was

written on a line reserved for “New Name,” and “marriage” was written on a line

reserved for “Reason for Change.”6




      5
       ECF No. 58-3.
      6
       ECF No. 58-3.

                                          3
      Case 4:17-cv-00272-SWW Document 105 Filed 01/04/21 Page 4 of 11




      In the Change Beneficiary section of the form, the name “Ila Elaine Reid”

was handwritten on a line reserved for the “Principal Beneficiary,” the number

“100” appeared on a line reserved for beneficiary percentage allocation,7 and the

word “wife” was written on a line reserved for relationship to the insured. Mr.

Reid also supplied Ila’s social security number and birth date, as the form required.

      Primerica mailed the following letter, dated May 6, 2002, to Mr. Reid’s

address:

      Dear Policyholder:

      We have received your request to process a change on your policy.
      Unfortunately, we were unable to complete this request without the
      additional information listed below.

      We will need a copy of all legal documents stating that a name change
      has taken place. Please resubmit all legal documents along with the
      enclosed form for processing.

      If changes are made to the original document(s), they must be initialed
      and dated by the policy owner. If you have any questions regarding
      this matter, please call our toll-free Client Services Line.

Primerica never received a written response to its letter,8 and it did not change the

Principal Beneficiary or Insured Spouse designations after receiving Mr. Reid’s

change form.



      7
       ECF Nos. 58-3 and 91.
      8
       In deposition, Ila did not recall that either she or Garvin received
Primerica’s letter.
                                          4
      Case 4:17-cv-00272-SWW Document 105 Filed 01/04/21 Page 5 of 11




      Mr. Reid died on August 11, 2016, and Ila Elaine reported the death to

Primerica’s agent John Leonard Wood. Subsequently, an adjuster reviewed the

Policy file and concluded that based on a “name change on file,” Ila Elaine and

Betty Jo were the same person,9 which caused Primerica to send claim forms to

both women. Wood noticed the error and informed the claims office that Betty Jo

and Ila Elaine were separate people, which caused Primerica to conduct a second

review. This time, Primerica determined that Betty Jo was the beneficiary on file.

However, both Ila Elaine and Betty Jo claimed entitlement to the Policy proceeds

and were unable to settle the dispute among themselves.

                             II. Procedural Background

      Faced with competing claims, Primerica filed a complaint for interpleader

under Rule 22. Ila Elaine counterclaimed for breach of contract, seeking damages,

attorney fees, costs, and a 12% statutory penalty for wrongful failure to pay

insurance proceeds in a timely manner. Ila Elaine claimed that Primerica failed to

perform its contractual duties in good faith. Contrary to Primerica’s allegations,

she alleged that Primerica provided no written response to the change form that

Mr. Reid submitted in 2002 and that Primerica informed her in telephone

conversations that she was the Policy beneficiary.




      9
       ECF No. 58-9, at 2.
                                          5
      Case 4:17-cv-00272-SWW Document 105 Filed 01/04/21 Page 6 of 11




      In determining whether to allow interpleader, the Court found that Primerica

had alleged facts showing colorable adverse claims to the Policy proceeds and was

therefore entitled to deposit the Policy proceeds into the registry of the Court.

However, the Court declined to discharge Primerica from further liability at that

early stage in the case.

      Ila Elaine and Betty Jo moved for summary judgment as to the Policy

proceeds and Ila Elaine and Primerica filed cross motions for summary judgment

on the counterclaim. The Court determined the merits of the competing claims

first, based on the undisputed record and Arkansas law. The Court found that by

completing the “Name Change” and “Change Beneficiary” portions of the change

form, Mr. Reid had attempted to (1) change the named spouse on the spousal rider

from Betty Jo to Ila Elaine and (2) change the principal beneficiary of the life

insurance proceeds from Betty Jo to Ila Elaine. The Court further found that

Primerica’s response letter indicated that it had erroneously concluded that Mr.

Reid submitted the change form only for the purpose of reporting that his wife had

changed her name from Betty Jo to Ila Elaine, and Primerica never changed the

primary beneficiary to Ila Elaine. Finally, following the doctrine of substantial

compliance adopted by Arkansas courts, Court found that Mr. Reid had done

everything possible to change the primary beneficiary to Ila Elaine, and Ila Elaine

was therefore entitled to the life insurance proceeds.

                                           6
      Case 4:17-cv-00272-SWW Document 105 Filed 01/04/21 Page 7 of 11




      Next, the Court granted Primerica’s motion for summary judgment as to Ila

Elaine’s counterclaim, finding that despite Primerica’s failure to process Mr.

Reid’s change request, it could not be held liable for properly initiating an

interpleader action.

      Ila Elaine appealed this Court’s decision regarding her counterclaim, arguing

that Primerica did not qualify as a blameless stakeholder and was therefore not

shielded from liability on her counterclaim. The Eighth Circuit remanded the case

for a fault determination, explaining that “there is an active dispute on appeal

regarding whether the competing claims to Garvin’s insurance proceeds arose

because of Primerica’s failure to process the 2002 Multipurpose Change Form or

because of Garvin’s failure to respond with Primerica sought more information in

2002.” Primerica Life Ins. Co. v. Woodall, 975 F.3d 697, 700 (8th Cir. 2020).

                                   III. Discussion

      In remanding this case, the Court of Appeals acknowledged that it has not

previously required a fault determination in the interpleader context, but it stressed

the equitable nature of interpleader and pointed to Eighth Circuit precedent holding

that “one seeking equitable relief must do equity and come into court with clean

hands.” Primerica Life Ins. Co., 975 F.3d at 699 (citing Great Am. Ins. Co. v.




                                          7
      Case 4:17-cv-00272-SWW Document 105 Filed 01/04/21 Page 8 of 11




Bank of Bellevue, 366 F.2d 289, 293 (8th Cir. 1966)).10 At the same time, the

Court of Appeals noted that “[t]he equitable doctrine of ‘clean hands’ does not


      10
        The facts in Great Am. Ins. Co. v. Bank of Bellevue, 366 F.2d 289, 293 (8th
Cir. 1966) demonstrate the type of inequitable conduct that bars a party from using
interpleader as a shield against counterclaims. In that case, Great American
Insurance Company (“Great American”) served as surety on two separate bonds
covering the business activities of a car dealership for 1961 and 1962. During the
time period covered under the bonds, the dealership engaged in fraudulent sales
and financing transactions, which resulted in multiple legal claims. As a result,
Great American commenced an interpleader action with respect to the bond
covering Layne’s 1962 business activities, but it failed to identify the second bond,
which covered the dealership’s 1961 transactions.

       Great American interpleaded multiple defendants with combined claims that
exceeded the face value of the 1962 bond. And contrary to the truth, Great
American presented an affidavit stating that it had not issued any other bond
covering the car dealership’s business activities. The claimants agreed that any
claims that arose from 1961 transactions would be dismissed without prejudice to
seeking relief under any other bond, and the district court approved the stipulation
and entered judgment accordingly. Great American appealed, asserting that the
district court erred in dismissing claims without prejudice.

       On appeal, the Eighth Circuit noted that interpleader is an equitable remedy,
“and the equitable doctrine that one seeking equitable relief must do equity and
come into court with clean hands is applicable.” Great American Ins. Co., 366
F.2d at 293 (citation omitted). Because Great American attempted to subvert the
interpleader remedy as a “weapon to defeat recovery from funds other than the one
before the court[,]” Id. at 294, the Eighth Circuit held that the district court
correctly confined the final judgment to losses applicable to the 1962 bond.




                                         8
       Case 4:17-cv-00272-SWW Document 105 Filed 01/04/21 Page 9 of 11




‘demand that its suitors shall have led blameless lives,’ but ‘it does require that

they shall have acted fairly,’ in the matters at hand.” Id. (quoting Precision

Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814, 65 S. Ct. 993

(1945)). The Court further cautioned that “[t]his principle must be applied

cautiously, mindful that interpleader ‘should be permitted liberally.’” Id. (quoting

Douglas-Guardian Warehouse Corp. v. Ramy Seed Co., 271 F.2d 24, 28 (8th Cir.

1959)).

       After careful consideration, this Court finds that Primerica shares fault in the

events that lead to the competing claims between Betty Jo and Ila Elaine but that

Primerica did not engage in inequitable misconduct that precludes discharge from

liability.

       Primerica’s erroneous conclusion that Mr. Reid submitted the change form

for the sole purpose of reporting a name change was ill-considered and, arguably,

unreasonable. Mr. Reid’s intent was not crystal clear and he mistakenly completed

the “Name Change” portion of the form, which precipitated Primerica’s

misunderstanding. However, the “Name Change” and “Change Beneficiary”

sections of the form were distinctly separate, and Mr. Reid completed the “Change

Beneficiary” section correctly, supplying Ila Elaine’s social security number and

her date of birth. Betty Jo’s birth date was recorded on Mr. Reid’s insurance




                                           9
      Case 4:17-cv-00272-SWW Document 105 Filed 01/04/21 Page 10 of 11




application, and if Primerica had investigated its files, it might have discovered

that Betty Jo and Ila Elaine were two separate people. Compounding the muddle,

Mr. Reid did not respond to Primerica’s request for more information, which

resulted in Primerica taking no action on the requested changes.

      This confluence of errors ultimately gave rise to the competing claims

underlying this interpleader action. While Primerica is not without blame, the

Court does not find that its missteps were in bad faith or transgressed equitable

standards of conduct. As explained by the Third Circuit in Prudential Ins. Co. of

Am. v. Hovis, 553 F.3d 258 (3d Cir. 2009), “the rule that bars a party from

obtaining interpleader relief when it caused the underlying controlling controversy

is not geared toward [a] situation . . . in which the stakeholder’s own errors are

responsible for the ownership dispute . . . . Rather, that rule is meant to prevent a

tortfeasor, facing claims from multiple parties, from using the interpleader device

to cap its liability.” Hovis, 553 F.3d at 263 n.4 (citing Farmers Irrigating Ditch &

Reservoir Co. v. Kane, 845 F.2d 229, 232 (10th Cir. 1988)).

                                  IV. Conclusion

      In remanding this case, the Eighth Circuit instructed that resolution of the

fault dispute would ultimately determine whether Primerica is entitled to defeat

Reid’s counterclaims at the summary judgment stage. Given this Court’s finding




                                          10
      Case 4:17-cv-00272-SWW Document 105 Filed 01/04/21 Page 11 of 11




on the fault issue, the Court finds that Primerica is entitled to summary judgment

on Ila Elaine’s counterclaims.

      IT IS THEREFORE ORDERED that, pursuant to the judgment entered

together with this order, summary judgment is granted in favor of Plaintiff

Primerica Life Insurance Company on the counterclaim by Defendant Ila Elaine

Reid. The counterclaim is dismissed with prejudice.

      IT IS SO ORDERED THIS 4TH DAY OF JANUARY, 2021.

                                       Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE




                                         11
